[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#125)
The court is persuaded that the attorney trial referee based her decision (memorandum of Decision, dated September 21, 1989) on an application of the requirements of Section. 20-325a of the General Statutes to the facts of the case. Pursuant to the holding in Conda v. Christensen, 11 Conn. App. 557, 564 (1987), the requirements of the statute are inapplicable in the matter of disputes, as here, between brokers.
The motion for judgment is denied, and the matter is remanded to the attorney trial referee for further proceedings.
GAFFNEY, J.